DETAILED ACTION
This action is in response to the Applicant Response filed 23 March 2021 for application 15/794,380 filed 26 October 2017.
Claims 1, 5, 11, 14, 16, 19 are currently amended.
Claim 8 is cancelled.
Claims 1-7, 9-20 are pending.
Claims 1-7, 9-20 are rejected.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-20 are rejected under 35 U.S.C. 101, because the claims are directed to an abstract idea, and because the claim elements, whether considered individually or in combination, do not amount to significantly more than the abstract idea, see Alice Corporation Pty. Ltd. V. CLS Bank International et al., 573 US 208 (2014).

Regarding claim 1, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of receiving a plurality of different user defined string type names..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “receiving” in the context of this claim encompasses simply receiving user defined strings (text). As part of this mental process, the claim limitation provides additional information regarding the string type names. This merely provides more descriptive information about the data.
The limitation of tokenizing the string type names to produce a plurality of tokens, wherein each token comprises one word of the plurality of words, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “tokenizing” in the context of this claim encompasses simply breaking up the text into linguistic units, or words.
The limitation of converting the tokens to values, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “converting” in the context of this claim encompasses simply substituting the token with a numeric value.
The limitation of for at least a first string field, identifying a word pattern in the first string field, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes 
The limitation of mapping a plurality of string values having the word pattern in the first string field to a predefined pattern token, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "mapping" in the context of this claim encompasses simply matching strings having a given pattern to predefined tokens.
The limitation of converting the predefined pattern token to a predetermined value, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "converting" in the context of this claim encompasses simply substituting a predefined token with a numeric value.
The limitation of replacing the string type names of the first string field with the predefined pattern token, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "replacing" in the context of this claim encompasses simply substituting a string type name with predefined token.
The limitation of generating a plurality of likelihoods from a product of each value and a corresponding weight..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “generating” in the context of this claim encompasses simply multiplying the token 
The limitation of associating the user defined string type names with the type categories based on the likelihoods, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “associating” in the context of this claim encompasses simply analyzing the likelihood values and based on the values matching user defined strings to a category.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – machine learning. This additional element is recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional element of machine learning amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 2, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 2 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of displaying, to a user, the top N type categories having the highest likelihoods..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "displaying" in the context of this claim encompasses simply selecting the top categories and presenting them to a user for visual inspection. As part of this mental process, the claim limitation provides additional information regarding the number of type categories. This merely provides more descriptive information about the data.
The limitation of receiving, from the user, a selection of one of the top N type categories, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from 
The limitation of incorporating at least one user defined string type name and a corresponding selected one of the top N type categories into the training set, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "incorporating" in the context of this claim encompasses simply adding the selected option to a pre-existing set of data.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim does not include any additional elements. The claim does not provide an inventive concept and, therefore, the claim is not patent eligible.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not include any additional elements. The claim does not provide an inventive concept and, therefore, the claim is not patent eligible.

Regarding claim 3, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a c method. The Step 2A Prong One Analysis for claim 2 is applicable here since claim 3 carries out the method of claim 2 but for the recitation of additional element(s) of wherein said displaying, receiving, and incorporating are performed during a setup procedure for a first entity, and wherein user defined string type names and corresponding type categories are incorporated into the training set and used during a subsequent setup procedure for a second entity. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim simply recites additional elements that provide a description of performing the steps for a first user and using the updated per-existing data set for a next user, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of a description of performing the steps for a first user and using the updated per-existing data set for a next user do not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 4, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 4 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of determining a term frequency-inverse document frequency (tf-idf) value for each token, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses simply generating a value based on a count of appearances of the word.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim does not include any additional elements. The claim does not provide an inventive concept and, therefore, the claim is not patent eligible.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not include any additional elements. The claim does not provide an inventive concept and, therefore, the claim is not patent eligible.

Regarding claim 5, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 5 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of determining a term frequency-inverse document frequency (tf-idf) values for each of the plurality of tokenized string type names in the training set, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses simply generating a value based on a count of appearances of the word for a predefined data set.
The limitation of converting each known type category to one of a plurality of type category values, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "converting" in the context of this claim encompasses simply substituting the category with a numeric value.
The limitation of generating a plurality of sets of weights from the tf-idf values and corresponding plurality of type category values, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "generating" in the context of this claim encompasses simply generating a weight value based on a count and a given category value.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim does not include any additional elements. The claim does not provide an inventive concept and, therefore, the claim is not patent eligible.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not include any additional elements. The claim does not provide an inventive concept and, therefore, the claim is not patent eligible.

Regarding claim 6, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 6 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of setting a particular one of the plurality of type category values to one (1) and other type category values to zero (0), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "setting" in the context of this claim encompasses simply setting category values to either a one or a zero. 
The limitation of determining the weights for each set of weights based on determining a modified Huber loss, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim does not include any additional elements. The claim does not provide an inventive concept and, therefore, the claim is not patent eligible.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not include any additional elements. The claim does not provide an inventive concept and, therefore, the claim is not patent eligible.

Regarding claim 7, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 7 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of accessing a plurality of string fields..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "accessing" in the context of this claim encompasses simply having the field for analysis. As part of this mental process, the claim limitation provides additional 
The limitation of converting the string fields to second values, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "converting" in the context of this claim encompasses simply substituting the fields with numeric values. 
The limitation of generating a second plurality of likelihoods from a product of each second value and a corresponding second weight, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "generating" in the context of this claim encompasses simply multiplying the field value by a predefined weight. 
The limitation of merging the first and second plurality of likelihoods, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "merging" in the context of this claim encompasses simply combining two sets of known values.
As part of this mental process, the claim provides additional information regarding the plurality of likelihoods. This merely provides more descriptive information about the data.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim does not include any additional elements. The claim does not provide an inventive concept and, therefore, the claim is not patent eligible.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not include any additional elements. The claim does not provide an inventive concept and, therefore, the claim is not patent eligible.

Regarding claim 9, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 9 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of processing the product of each value and the corresponding weight with a modified Huber loss function, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "processing" in the context of this claim encompasses simply generating likelihoods by applying a simple piecewise function to a known value.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim does not include any additional elements. The claim does not provide an inventive concept and, therefore, the claim is not patent eligible.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not include any additional elements. The claim does not provide an inventive concept and, therefore, the claim is not patent eligible.

Regarding claim 10, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 10 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of removing all numbers and special characters from each string type name, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "removing" in the context of this claim encompasses simply visually analyzing a given string and removing certain characters. 
The limitation of stemming or lemmatizing each string type name, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim does not include any additional elements. The claim does not provide an inventive concept and, therefore, the claim is not patent eligible.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not include any additional elements. The claim does not provide an inventive concept and, therefore, the claim is not patent eligible.

Regarding claim 11, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 11 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer system.
The limitation of receiving a plurality of different user defined string type names..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “receiving” in the context of this claim encompasses simply receiving user defined strings (text). As part of this mental process, the 
The limitation of tokenizing the string type names to produce a plurality of tokens, wherein each token comprises one word of the plurality of words, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “tokenizing” in the context of this claim encompasses simply breaking up the text into linguistic units, or words.
The limitation of converting the tokens to values, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “converting” in the context of this claim encompasses simply substituting the token with a numeric value.
The limitation of for at least a first string field, identifying a word pattern in the first string field, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "identifying" in the context of this claim encompasses simply finding a pattern in a given field.
The limitation of mapping a plurality of string values having the word pattern in the first string field to a predefined pattern token
The limitation of converting the predefined pattern token to a predetermined value, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "converting" in the context of this claim encompasses simply substituting a predefined token with a numeric value.
The limitation of replacing the string type names of the first string field with the predefined pattern token, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "replacing" in the context of this claim encompasses simply substituting a string type name with predefined token.
The limitation of generating a plurality of likelihoods from a product of each value and a corresponding weight...
The limitation of associating the user defined string type names with the type categories based on the likelihoods, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “associating” in the context of this claim encompasses simply analyzing the likelihood values and based on the values matching user defined strings to a category.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – machine learning, computer, one or more processors, machine-readable medium, a program comprising sets of instructions. This additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional element does not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of machine learning, computer, one or more processors, machine-readable medium and a program comprising sets of instructions amount to no more than mere instructions to apply the exception using generic computer components (MPEP 

Regarding claim 12, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 12 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer system.
The limitation of displaying, to a user, the top N type categories having the highest likelihoods..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "displaying" in the context of this claim encompasses simply selecting the top categories and presenting them to a user for visual inspection. As part of this mental process, the claim limitation provides additional information regarding the number of type categories. This merely provides more descriptive information about the data.
The limitation of receiving, from the user, a selection of one of the top N type categories, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "receiving" in the context of this claim encompasses simply having the user select one of the presented options. 
The limitation of incorporating at least one user defined string type name and a corresponding selected one of the top N type categories into the training set, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – computer, one or more processors, machine-readable medium, a program comprising sets of instructions. This additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional element does not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of computer, one or more processors, machine-readable medium and a program comprising sets of instructions amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 13, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 13 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer system. The Step 2A Prong One Analysis for claim 12 is applicable here since claim 13 carries out the method of claim 12 but for the recitation of additional element(s) of wherein said displaying, receiving, and incorporating are performed during a setup procedure for a first entity, and wherein user defined string type names and corresponding type categories are incorporated into the training set and used during a subsequent setup procedure for a second entity. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – computer, one or more processors, machine-readable medium, a program comprising sets of instructions. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites additional elements that provide a description of performing the steps for a first user and using the updated per-existing data set for a next user, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of computer, one or more processors, machine-readable medium, a program comprising sets of instructions and a description of performing the steps for a first user and using the updated per-existing data set for a next user amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer instructions or not applying the exception in a meaningful way do not provide an inventive concept, and, therefore, the claim is not patent eligible.
Regarding claim 14, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 14 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer system.
The limitation of determining a term frequency-inverse document frequency (tf-idf) values for each of the plurality of tokenized string type names in the training set, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses simply generating a value based on a count of appearances of the word for a predefined data set.
The limitation of converting each known type category to one of a plurality of type category values, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes 
The limitation of generating a plurality of sets of weights from the tf-idf values and corresponding plurality of type category values, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "generating" in the context of this claim encompasses simply generating a weight value based on a count and a given category value.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – computer, one or more processors, machine-readable medium, a program comprising sets of instructions. This additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional element does not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of computer, one or more processors, machine-readable medium and a program comprising sets of instructions amount to no more than mere 

Regarding claim 15, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 15 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer system.
The limitation of setting a particular one of the plurality of type category values to one (1) and other type category values to zero (0), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "setting" in the context of this claim encompasses simply setting category values to either a one or a zero. 
The limitation of determining the weights for each set of weights based on determining a modified Huber loss, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses simply generating weight values using a simple piecewise function.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – computer, one or more processors, machine-readable medium, a program comprising sets of instructions. This additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional element does not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of computer, one or more processors, machine-readable medium and a program comprising sets of instructions amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 16, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 16 is directed to a machine-readable medium, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a machine-readable medium.
The limitation of receiving a plurality of different user defined string type names..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance 
The limitation of tokenizing the string type names to produce a plurality of tokens, wherein each token comprises one word of the plurality of words, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “tokenizing” in the context of this claim encompasses simply breaking up the text into linguistic units, or words.
The limitation of converting the tokens to values, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “converting” in the context of this claim encompasses simply substituting the token with a numeric value.
The limitation of for at least a first string field, identifying a word pattern in the first string field, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "identifying" in the context of this claim encompasses simply finding a pattern in a given field.
The limitation of mapping a plurality of string values having the word pattern in the first string field to a predefined pattern token, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing 
The limitation of converting the predefined pattern token to a predetermined value, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "converting" in the context of this claim encompasses simply substituting a predefined token with a numeric value.
The limitation of replacing the string type names of the first string field with the predefined pattern token, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "replacing" in the context of this claim encompasses simply substituting a string type name with predefined token.
The limitation of generating a plurality of likelihoods from a product of each value and a corresponding weight..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “generating” in the context of this claim encompasses simply multiplying the token value by a predefined weight. As part of this mental process, the claim limitation provides additional information regarding the weights, likelihoods and predefined pattern tokens. In particular, the mapping of string inputs to predefined tokens simply reduces the noise of the input values but is a conversion that can easily be done in the human mind, and is done quite often in machine learning. The conversion from a string to a numeric value is just 
The limitation of associating the user defined string type names with the type categories based on the likelihoods, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “associating” in the context of this claim encompasses simply analyzing the likelihood values and based on the values matching user defined strings to a category.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – machine learning, machine-readable medium, at least one processing unit of a computer, a program comprising sets of instructions. This additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional element does not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of machine learning, machine-

Regarding claim 17, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 17 is directed to a machine-readable medium, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a machine-readable medium.
The limitation of displaying, to a user, the top N type categories having the highest likelihoods..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "displaying" in the context of this claim encompasses simply selecting the top categories and presenting them to a user for visual inspection. As part of this mental process, the claim limitation provides additional information regarding the number of type categories. This merely provides more descriptive information about the data.
The limitation of receiving, from the user, a selection of one of the top N type categories
The limitation of incorporating at least one user defined string type name and a corresponding selected one of the top N type categories into the training set, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "incorporating" in the context of this claim encompasses simply adding the selected option to a pre-existing set of data.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – machine-readable medium, at least one processing unit of a computer, a program comprising sets of instructions. This additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional element does not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of machine-readable medium, at least one processing unit of a computer and a program comprising sets of instructions amount to no more than mere instructions to apply the exception using generic computer components (MPEP 

Regarding claim 18, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 18 is directed to a machine-readable medium, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a machine-readable medium. The Step 2A Prong One Analysis for claim 17 is applicable here since claim 18 carries out the method of claim 17 but for the recitation of additional element(s) of wherein said displaying, receiving, and incorporating are performed during a setup procedure for a first entity, and wherein user defined string type names and corresponding type categories are incorporated into the training set and used during a subsequent setup procedure for a second entity. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – machine-readable medium, at least one processing unit of a computer, a program comprising sets of instructions. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites additional elements that provide a description of performing the steps for a first user and using the updated per-existing data set for a next user, and these limitations do not apply the exception in a 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of machine-readable medium, at least one processing unit of a computer, a program comprising sets of instructions and a description of performing the steps for a first user and using the updated per-existing data set for a next user amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer instructions or not applying the exception in a meaningful way do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 19, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 19 is directed to a machine-readable medium, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a machine-readable medium.
The limitation of determining a term frequency-inverse document frequency (tf-idf) values for each of the plurality of tokenized string type names in the training set, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this 
The limitation of converting each known type category to one of a plurality of type category values, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "converting" in the context of this claim encompasses simply substituting the category with a numeric value.
The limitation of generating a plurality of sets of weights from the tf-idf values and corresponding plurality of type category values, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "generating" in the context of this claim encompasses simply generating a weight value based on a count and a given category value.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – machine-readable medium, at least one processing unit of a computer, a program comprising sets of instructions. This additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional element does not integrate the abstract ideas into a practical application because they do not impose 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of machine-readable medium, at least one processing unit of a computer and a program comprising sets of instructions amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 20, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 20 is directed to a machine-readable medium, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a machine-readable medium.
The limitation of setting a particular one of the plurality of type category values to one (1) and other type category values to zero (0), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "setting" in the context of this claim encompasses simply setting category values to either a one or a zero. 
The limitation of determining the weights for each set of weights based on determining a modified Huber loss, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – machine-readable medium, at least one processing unit of a computer, a program comprising sets of instructions. This additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional element does not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of machine-readable medium, at least one processing unit of a computer and a program comprising sets of instructions amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 10-13, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Segal et al. (US 2007/0276844 A1 - System and Method for Performing Configurable Matching of Similar Data in a Data Repository, hereinafter referred to as "Segal") in view of Koudas et al. (US Pat. No. 8,645,397 B1 – Method and Apparatus for Propagating Updates in Databases, hereinafter referred to as “Koudas”), further in view of Manterach et al. (US 2016/0041985 A1 – Systems and Methods for Suggesting Headlines, hereinafter referred to as “Manterach”) and further in view of Morgan et al. (US Pat. No. 6,523,041 B1 – Data Linking System and Method Using Tokens, hereinafter referred to as “Morgan”).

Regarding claim 1 (Currently Amended), Segal teaches a method comprising: 
receiving a plurality of different user defined string type names comprising a plurality of words (Segal, ¶0009 – presenting data elements from at least two records; see also Segal, Figs. 1-4; Segal, ¶¶0009, 0025 – teaches multi-word text based data items; Segal, ¶0012 – applied to any record in any table of a corporate database; Segal, ¶¶0022-0023 – teaches records are user defined and multi-word); 
tokenizing the string type names to produce a plurality of tokens (Segal, ¶0025 – teaches tokenizing data items to enable comparison of individual tokens);
performing machine learning generating a plurality of likelihoods from ... a corresponding weight (Segal, ¶0009 – teaches assigning weights to the tokens and using the weights to develop a match score [likelihood] where the data and relationships are learned by the system for future use), wherein weights are generated from a training set (Segal, ¶0033 – teaches learning weights for tokens as previously gathered from user interactions and may provide lists or ranges of weights that previous matches have used in order to guide the user in creating a mew match) comprising a plurality of tokenized string type names having a known type category of a plurality of type categories (Segal, ¶0033 – teaches that the previously gathered weights may be specific to particular groups of data elements in various data sources, for example a postal code may have a high weight in one match type and a low weight for a different match based on a different set of compared records or fields), and wherein the likelihoods each correspond to one of the plurality of type categories (Segal, ¶0009 – teaches generating groups of similar records based on the match score where the groups can be based on a field or value in a field); and 
associating the user defined string type names with the type categories based on the likelihoods (Segal, ¶0009 – teaches grouping records based on match score which are above a threshold where the thresholds are based on a field or value in a field).

Koudas teaches 
tokenizing the string type names to produce a plurality of tokens (Koudas, col. 3:51-57 – teaches tokenizing database strings), wherein each token comprises one word of the plurality of words (Koudas, col. 3:51-57 – teaches tokenizing database strings where each token is a word; see also Koudas, col. 2: 60-62 – teaches tokens are an identifiable unit of information such as a word); 
converting the tokens to values (Koudas, col. 4: 11-20 – teaches computing a weight vector corresponding to a string by associating the tf-idf with each token extracted from the string).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Segal with the teachings of Koudas in order to improve the computationally expensive processing costs of database updating and organization in very large databases in the field of string matching for database consistency/organization (Koudas, col. 1:21-33 – “However, the information may be represented differently across related databases. As a result, applications retrieving such data may utilize flexible string matching tools that maintain indexes over the database tables. However, these databases are often extremely large (e.g., containing possibly tens of millions of records) and updates to the databases may occur frequently. For example, the databases are 
While Segal in view of Koudas teaches generating likelihoods using weight values of tokens, Segal in view of Koudas does not explicitly teach the likelihood being generated from a product of a token value and the corresponding weight. Further, Segal in view of Koudas does not explicitly teach for at least a first string field, identifying a word pattern in the first string field, mapping a plurality of string values having the word pattern in the first string field to a predefined pattern token, converting the predefined pattern token to a predetermined value, and replacing the string type names of the first string field with the predefined pattern token; and wherein the predefined pattern token reduces a noise of the machine learning.
Manterach teaches performing machine learning (Manterach, ¶0080 – teaches using a machine learning model) generating a plurality of likelihoods from a product of each value and a corresponding weight (Manterach, ¶0081 – teaches a wCTR [likelihood] is assigned to each word [token] appearing in the content equal to the product of its tf-idf value and its average wCTR [weight] and each word is ranked as a headline candidate based on its wCTR value), wherein weights are generated from a training set comprising a plurality of tokenized string type names (Manterach, ¶0081 – teaches the average wCTR value is assigned to each word [token] using the training data) having a known type category of a plurality of type categories (Manterach, ¶0078 – teaches first learning the topic of the article based on the contents of the article), and wherein the likelihoods each correspond to one of the plurality of type categories (Manterach, ¶¶0080-0084 – teaches computing the wCTR [likelihood] which is used to determine a headline for the candidate article with a determined topic); wherein the predefined pattern token reduces a noise of the machine learning (Manterach, ¶0073 – teaches .
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Segal in view of Koudas with the teachings of Manterach in order to create better data matching for large data sets to improve revenue, affect consistency of information and improve user interactions in the field of string comparison for organization and revision of data (Manterach, ¶0007 – “Good headlines have been historically important in attracting readers, but with online news, the difference between a good and a bad headline for a single article can have important revenue impact, affect the propagation of the story in social media, and result in either growth or decline of readership.”).
However, Segal in view of Koudas and further in view of Manterach does not explicitly teach for at least a first string field, identifying a word pattern in the first string field, mapping a plurality of string values having the word pattern in the first string field to a predefined pattern token, converting the predefined pattern token to a predetermined value, and replacing the string type names of the first string field with the predefined pattern token.
Morgan teaches for at least a first string field, 
identifying a word pattern in the first string field (Morgan, col. 10:12-26 – teaches identifying rows showing husband and wife with name and address), 
mapping a plurality of string values having the word pattern in the first string field to a predefined pattern token (Morgan, col. 10:12-26 – teaches that when the husband and wife move and create new data entries, the names match predefined word patterns), 
converting the predefined pattern token to a predetermined value (Morgan, col. 10:12-26 – teaches that the token values for names are assigned the same token value), and 
replacing the string type names of the first string field with the predefined pattern token (Morgan, col. 11:29-49 – teaches generating results files with the string values replaced with token values).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Segal in view of Koudas and further in view of Manterach with the teachings of Morgan in order to develop an unambiguous data-linking system that will improve data integration, update, and enhancement; will perform record-at-a-time, real-time data linking; and may be used externally without raising privacy concerns in the field of string comparison for organization and revision of data, particularly in databases (Morgan, col. 5:41-45 – “For all of these reasons, it would be desirable to develop an unambiguous data-linking system that will improve data integration, update, and enhancement; will perform record-at-a-time, real-time data linking; and may be used externally without raising privacy concerns.”).

Regarding claim 2 (Original), Segal in view of Koudas, further in view of Manterach and further in view of Morgan teaches all of the limitations of the method of claim 1 as noted above. Segal further teaches 
displaying, to a user, the top N type categories having the highest likelihoods, wherein N is an integer (Segal, ¶0009 – teaches generating groups of similar records based on the match score above a threshold and displaying the groups to the user where the user can select a match and the selected match is learned by the system for future use); 
receiving, from the user, a selection of one of the top N type categories (Segal, ¶0009 – teaches generating groups of similar records based on the match score above a threshold and displaying the groups to the user where the user can select a match and the selected match is learned by the system for future use); and 
incorporating at least one user defined string type name and a corresponding selected one of the top N type categories into the training set (Segal, ¶0009 – teaches generating groups of similar records based on the match score above a threshold and displaying the groups to the user where the user can select a match and the selected match is learned by the system for future use).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Segal, Koudas, Manterach and Morgan for the same reasons as disclosed in claim 1 above.

Regarding claim 3 (Original), Segal in view of Koudas, further in view of Manterach and further in view of Morgan teaches all of the limitations of the method of claim 2 as noted above. Segal further teaches wherein said displaying, receiving, and incorporating are performed during a setup procedure for a first entity (Segal, ¶0009 – teaches generating groups of similar records based on the match score above a threshold and displaying the groups to the user where the user can select a match [first entity] and the selected match is learned by the system for future use), and wherein user defined string type names and corresponding type categories are incorporated into the training set and used during a subsequent setup procedure for a second entity (Segal, ¶0009 – teaches generating groups of similar records based on the match score above a threshold and displaying the groups to the user where the user can select a match and the selected match is learned by the system for future use [second entity]; see also Segal, ¶¶0022, 0030).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Segal, Koudas, Manterach and Morgan for the same reasons as disclosed in claim 2 above.

Regarding claim 4 (Original), Segal in view of Koudas, further in view of Manterach and further in view of Morgan teaches all of the limitations of the method of claim 1 as noted above. Koudas further teaches wherein converting each token to a value comprises determining a term frequency-inverse document frequency (tf-idf) value for each token (Koudas, col. 4: 11-20 – teaches computing a weight vector corresponding to a string by associating the tf-idf with each token extracted from the string).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Segal, Koudas, Manterach and Morgan for the same reasons as disclosed in claim 1 above.

Regarding claim 10 (Original), Segal in view of Koudas, further in view of Manterach and further in view of Morgan teaches all of the limitations of the method of claim 1 as noted above. Segal further teaches prior to tokenizing: 
removing all numbers and special characters from each string type name (Segal, ¶0025 – teaches removing frequently used characters and strings and characters that are non-essential, such as special characters, and that any character [including digits] may be added to the list of non-essential excluded characters); and 
stemming or lemmatizing each string type name (Segal, ¶0026 – teaches normalization such as changing “California,” “Calif.,” and “Cal.” and replacing with “CA”).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Segal, Koudas, Manterach and Morgan for the same reasons as disclosed in claim 1 above.

Regarding claim 11
Regarding claim 12, the rejection of claim 11 is incorporated herein. Further, the limitations in this claim are taught by Segal in view of Koudas, further in view of Manterach and further in view of Morgan for the reasons set forth in the rejection of claim 2.

Regarding claim 13, the rejection of claim 12 is incorporated herein. Further, the limitations in this claim are taught by Segal in view of Koudas, further in view of Manterach and further in view of Morgan for the reasons set forth in the rejection of claim 3.

Regarding claim 16, it is the machine-readable medium embodiment of claim 1 with similar limitations to claim 1 and is rejected using the same reasoning found in claim 1.

Regarding claim 17, the rejection of claim 16 is incorporated herein. Further, the limitations in this claim are taught by Segal in view of Koudas, further in view of Manterach and further in view of Morgan for the reasons set forth in the rejection of claim 2.

Regarding claim 18, the rejection of claim 17 is incorporated herein. Further, the limitations in this claim are taught by Segal in view of Koudas, further in view of Manterach and further in view of Morgan for the reasons set forth in the rejection of claim 3.

Claims 5, 7, 14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Segal in view of Koudas, further in view of Manterach, further in view of Morgan and further in view of Merz et al. (US 2011/0167060 A1 – Methods and Systems for Implementing Approximate String Matching within a Database, hereinafter referred to as “Merz”).

Regarding claim 5 (Currently Amended), Segal in view of Koudas, further in view of Manterach and further in view of Morgan teaches all of the limitations of the method of claim 1 as noted above. Koudas further teaches wherein generating the weights comprises: 
determining a term frequency-inverse document frequency (tf-idf) values for each of the plurality of tokenized string type names in the training set (Koudas, col. 2:24-49 – teaches maintaining indexes [training set] over the database tables containing string tokens and their tf-idf weights for matching queries and strings).
However, Segal in view of Koudas, further in view of Manterach and further in view of Morgan does not explicitly teach converting each known type category to one of a plurality of type category values; and generating a plurality of sets of weights from the tf-idf values and corresponding plurality of type category values.
Merz teaches wherein generating the weights comprises:
converting each known type category to one of a plurality of type category values (Merz, ¶0057 – teaches utilizing the dictionary [training set], a sparse matrix is formed whereby the relevance [weight] of each field value and tokenized field value is computed for each aggregated merchant group [category] based on tf-idf [Because this process develops a sparse matrix “for each merchant group,” the process is iterative and therefore, each merchant group is given an index value based on the iteration (which is interpreted as being a 1 on the given group’s iteration and a zero for all other iterations)]); and 
generating a plurality of sets of weights from the tf-idf values and corresponding plurality of type category values (Merz, ¶0057 – teaches utilizing the dictionary [training set], a sparse matrix is formed whereby the relevance of each field value and tokenized field value is computed for each aggregated merchant group [category] based on tf-idf [Because this process is iterative for each merchant group each merchant group has an index (which is interpreted as being a 1 on the given 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Segal in view of Koudas, further in view of Manterach and further in view of Morgan with the teachings of Merz in order to match records in a scalable manner to create a compact and accurate system of supporting other downstream applications in the field of string comparison for organization and revision of data, particularly in databases (Merz, ¶0008 – “Therefore, there exists a heretofore unmet goal of developing a technique that would allow a data warehouse team to perform approximate name and address matching in order to match merchant records in a scalable manner within a database system. The desired result would be a compact and accurate data warehouse capable of supporting other downstream applications, for example, utilizing historical transaction data to predict future financial card transactions and determine if there are correlations to be made from the data.”).

Regarding claim 7 (Original), Segal in view of Koudas, further in view of Manterach and further in view of Morgan teaches all of the limitations of the method of claim 1 as noted above. Manterach further teaches generating a second plurality of likelihoods from a product of each second value and a corresponding second weight (Manterach, ¶0081 – teaches a wCTR [likelihood] is assigned to each word [token] appearing in the content equal to the product of its tf-idf value and its average wCTR [weight] and each word is ranked as a headline candidate based on its wCTR value; see also Manterach, ¶0081 – teaches the average wCTR value is assigned to each word [token] using the training data).
However, Segal in view of Koudas, further in view of Manterach and further in view of Morgan does not explicitly teach wherein the plurality of likelihoods are a first plurality of likelihoods, the method further comprising: accessing a plurality of string fields associated with each of the user defined 
Merz teaches wherein the plurality of likelihoods are a first plurality of likelihoods (Merz, ¶0053 – teaches likelihoods that the locations belong to a group), the method further comprising: 
accessing a plurality of string fields associated with each of the user defined string type names (Merz, ¶0057 – teaches accessing a plurality of merchant groups [fields] associated with user defined locations [strings]); 
converting the string fields to second values (Merz, ¶0057 – teaches utilizing the dictionary [training set], a sparse matrix is formed whereby the relevance [likelihood] of each field value and tokenized field value is computed for each aggregated merchant group [field] based on tf-idf [second value]); and 
merging the first and second plurality of likelihoods (Merz, ¶0058 – teaches a location level matrix [first] is joined with a merchant group matrix [second]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Segal in view of Koudas, further in view of Manterach and further in view of Morgan with the teachings of Merz in order to match records in a scalable manner to create a compact and accurate system of supporting other downstream applications in the field of string comparison for organization and revision of data, particularly in databases (Merz, ¶0008 – “Therefore, there exists a heretofore unmet goal of developing a technique that would allow a data warehouse team to perform approximate name and address matching in order to match merchant records in a scalable manner within a database system. The desired result would be a compact and accurate data warehouse capable of supporting other downstream applications, for example, utilizing historical transaction data to predict future financial card transactions and determine if there are correlations to be made from the data.”).

Regarding claim 14, the rejection of claim 11 is incorporated herein. Further, the limitations in this claim are taught by Segal in view of Koudas, further in view of Manterach, further in view of Morgan and further in view of Merz for the reasons set forth in the rejection of claim 5.

Regarding claim 19, the rejection of claim 16 is incorporated herein. Further, the limitations in this claim are taught by Segal in view of Koudas, further in view of Manterach, further in view of Morgan and further in view of Merz for the reasons set forth in the rejection of claim 5.

Claims 6, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Segal in view of Koudas, further in view of Manterach, further in view of Morgan, further in view of Merz and further in view of Daemen et al. (US Pat. No. 10,776728 B1 – Methods, Systems and apparatus for Calibrating Data Using Relaxed Benchmark Constraints, hereinafter referred to as “Daemen”).

Regarding claim 6 (Original), Segal in view of Koudas, further in view of Manterach, further in view of Morgan and further in view of Merz teaches all of the limitations of the method of claim 5 as noted above. Merz further teaches wherein each of the plurality of sets of weights are generated based on setting a particular one of the plurality of type category values to one (1) and other type category values to zero (0) (Merz, ¶0057 – teaches utilizing the dictionary [training set], a sparse matrix is formed whereby the relevance [weight] of each field value and tokenized field value is computed for each aggregated merchant group [category] based on tf-idf [Because this process develops a sparse matrix “for each merchant group,” the process is iterative and therefore, each merchant group is given an index value based on the iteration (which is interpreted as being a 1 on the given group’s iteration and a zero for all other iterations)]).

Daemen teaches determining the weights for each set of weights based on determining a modified Huber loss (Daemen, col. 9:22-37 – teaches determining weights based on determining a Huber loss).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Segal in view of Koudas, further in view of Manterach, further in view of Morgan and further in view of Merz with the teachings of Daemen in order to advantageously reduce errors that arise with the use of traditional models in the field of data calibration for matching results to reference and/or benchmark data (Daemen, col. 2:63-3:16 - "By relaxing the benchmark constraints associated with traditional hard calibration models and/or techniques,  the disclosed soft calibration models and/or techniques advantageously reduce (e.g., eliminate) the above-described errors that may arise in connection with the use of hard calibration models and/or techniques when the calibration weights take on a relatively large magnitude. Thus, a data measurement company implementing the disclosed soft calibration models and/or techniques in lieu of traditional hard calibration models and/or techniques may advantageously provide and/or generate calibrated panelist and/or reporting data that more closely matches and/or resembles reference and/or benchmark data.").

Regarding claim 15, the rejection of claim 14 is incorporated herein. Further, the limitations in this claim are taught by Segal in view of Koudas, further in view of Manterach, further in view of Morgan, further in view of Merz and further in view of Daemen for the reasons set forth in the rejection of claim 6.

Regarding claim 20, the rejection of claim 19 is incorporated herein. Further, the limitations in this claim are taught by Segal in view of Koudas, further in view of Manterach, further in view of Morgan, further in view of Merz and further in view of Daemen for the reasons set forth in the rejection of claim 6.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Segal in view of Koudas, further in view of Manterach, further in view of Morgan and further in view of Daemen et al. (US Pat. No. 10,776728 B1 – Methods, Systems and apparatus for Calibrating Data Using Relaxed Benchmark Constraints, hereinafter referred to as “Daemen”).

Regarding claim 9 (Original), Segal in view of Koudas, further in view of Manterach and further in view of Morgan teaches all of the limitations of the method of claim 1 as noted above. However, Segal in view of Koudas, further in view of Manterach and further in view of Morgan does not explicitly teach wherein generating a plurality of likelihoods from a product of each value and a corresponding weight comprises processing the product of each value and the corresponding weight with a modified Huber loss function. 
Daemen teaches wherein generating a plurality of likelihoods from a product of each value and a corresponding weight comprises processing the product of each value and the corresponding weight with a modified Huber loss function (Daemen, col.5:31-6:10 – teaches using a Huber loss function as the target loss function [The target loss function is used in determining the results [likelihoods] of the target data]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Segal in view of Koudas, further in view of Manterach and further in view of Morgan with the teachings of Daemen in order to advantageously reduce errors that arise with the use .

Response to Arguments
While applicant did not provide arguments regarding the objections to the specification, in light of the amendments to the specification, the objections have been withdrawn.

While applicant did not provide arguments regarding the objections to the drawings, in light of the amendments to the specification, the objections have been withdrawn.

While applicant did not provide arguments regarding the objections to the claims, in light of the amendments to the claims, the objections have been withdrawn.

Applicant’s arguments regarding the 35 U.S.C. 101 rejections of claims 1-20 have been fully considered but are not persuasive. 
With respect to applicant’s arguments regarding noise reduction, the mapping of input string values to numeric values to simplify the inputs to the machine learning does not provide any 
With respect to the top N type categories arguments, these are steps that can be performed by a human operator. The "receiving" step on its face is performed by a human operator, i.e., a user selects one of the top N type categories. Even if the step was not performed by a user, the selection of a predefined number of results from a group of results is something that can be, and is something that regularly is, performed by a human operator. As for the "incorporating" step, this too is a step that can be performed by a human operator. If the claim language provided some special manipulation of the training set based on the selection, the claim could potentially rise to something that cannot be perform by a human operator. However, as it is currently written, this claims simply states that the selections made by the user are incorporated into a pre-existing training dataset, and this can easily be done by a human operator.
In light of the cancellation of claim 8, the 35 U.S.C. 101 rejection of claim 8 has been withdrawn, but the 35 U.S.C. 101 rejections of claims 1-7, 9-20 are maintained.

Applicant's arguments regarding the 35 U.S.C. 103 Rejections of claims 1-7, 9-20 have been fully considered, but are not persuasive. 
It is noted while the Examiner may appreciate differences between the applied art and features described in the originally filed specification, any such features must be explicitly recited in the claims 
Applicant argues that Maclean does not teach the limitations of claim 8 as rolled into claim 1. Specifically, applicant argues that the tokens generated in Morgan do not teach the predefined pattern tokens serving to reduce noise of the machine learning process in the manner recited in the claims. Examiner respectfully disagrees. 
Examiner first notes that, while not address by applicant, Manterach teaches filtering of unigrams and bigrams, interpreted as predefined pattern tokens, to reduce noise in a machine learning process. However, as taught by Morgan, names and addresses are mapped to predefined pattern tokens, one token provided for each name and one provided for each address (Morgan, col. 10:12-26, Figure 2). Applicant argues that Morgan assigns eight tokens to the list of names and addresses. However, the occupancy tokens relate to an amount of time at each address and is relevant to the particular application in Morgan but is used for information outside of matching the string field to the pattern token as claims in the instant application. Excluding the occupancy tokens in order to make the Morgan tokens similar to the string tokens in the instant application, only 4 tokens are used (100, 200, 350, 800). This means that there is one token for each piece of information - two tokens for the two names, two token for the two addresses. Using simple token-to-string counts to determine noise, which is what applicant appears to be doing to determine noise, the number of strings to tokens are the same. However, if you look at the amount of information in each string versus the amount of data in each token, Morgan converts the names, each of which contains 7 alphanumeric characters and a space to a 
As noted above, claim 1 is rejected under 35 U.S.C. 103 as unpatentable over Segal in view of Koudas, further in view of Manterach and further in view of Morgan. For similar reasons, claims 11, 16 are rejected under 35 U.S.C. 103 as unpatentable over Segal in view of Koudas, further in view of Manterach and further in view of Morgan. Additionally, the rejections of claims 1, 11, 16 apply to all dependent claims which are dependent on claims 1, 11, 16, including claims 2-4, 10, 12-13, 17-18 which are also unpatentable over Segal in view of Koudas, further in view of Manterach and further in view of Morgan; claims 5, 7, 14, 19 which are unpatentable over Segal in view of Koudas, further in view of Manterach, further in view of Morgan and further in view of Merz; claims 6, 15, 20 which are unpatentable over Segal in view of Koudas, further in view of Manterach, further in view of Morgan, further in view of Merz and further in view of Daemen; and claim 9 which is unpatentable over Segal in view of Koudas, further in view of Manterach, further in view of Morgan and further in view of Daemen.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125                                                                                                                                                                              
	

	
	/KAMRAN AFSHAR/               Supervisory Patent Examiner, Art Unit 2125